                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

M.S. WILLMAN,
                                                          Case No.: 19-10360
                 Plaintiff,                               Honorable Gershwin A. Drain
v.


UNITED STATES OFFICE OF
ATTORNEY GENERAL, et al.,

          Defendants.
___________________________/
       OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS [#18] AND CANCELLING THE OCTOBER 4, 2019 HEARING
     I.      INTRODUCTION

          Plaintiff   M.S.    Willman   filed   the   instant   action   challenging   the

constitutionality of the Sex Offender Registration and Notification Act (SORNA),

34 U.S.C. § 20901 et seq., a federal law that requires sex offenders to “register, and

keep registration current, in each jurisdiction where the offender resides, where the

offender is an employee, and where the offender is a student.” 34 U.S.C. §

20913(a).1




1
 In addition to his SORNA challenge, Plaintiff also challenged the constitutionality
of Michigan’s sex offender registration law- the Sex Offender Registration Act
(SORA), MICH. COMP. LAWS § 28.723 et seq. However, on April 4, 2019, the
Court entered the parties’ Stipulated Order Dismissing the State Defendants who
have agreed not to “enforce the 2006 and 2011 SORA amendments against
         Presently before the Court is the Defendant United States Attorney

General’s Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6),

filed on May 30, 2019. Plaintiff filed a Response to the Defendant’s Motion on

June 20, 2019. Defendant filed a Reply on July 3, 2019. Upon review of the

parties’ briefing, the Court concludes that oral argument will not aid in the

disposition of this matter. Accordingly, the Court will cancel the hearing and will

resolve the instant matter on the briefs. E.D. Mich. L.R. 7.1(f)(2). For the reasons

that follow, the Court grants Defendant’s Motion to Dismiss.

   II.      FACTUAL BACKGROUND
         On November 2, 1993, Plaintiff was convicted of criminal sexual conduct

assault with intent to commit sexual penetration and robbery. Compl.¶ 21. At the

time of his conviction, SORNA did not exist. Plaintiff served a ten-year sentence

and successfully completed parole. Id. at ¶ 29.

         In his Complaint, Plaintiff brings the following claims:   Ex Post Facto

Clause, Count I; Fifth Amendment Double Jeopardy Clause, Count II; Eighth

Amendment Cruel and Unusual Punishment, Count III; First Amendment right to

privacy, Count IV; Privileges and Immunities Clauses of Article IV and the

Fourteenth Amendment, Count V; Fourth Amendment unreasonable seizure, Count




Plaintiff.” See Dkt. No. 16. Thus, the only claims before this Court are the
constitutional challenges relative to the federal SORNA.
                                         2
VI; Overbreadth and Vagueness Doctrines of the First and Fourteenth

Amendments, Count VII.

      Plaintiff seeks a declaration that SORNA, as applied to him and “any

registrant,” violates the above provisions of the United States Constitution. He

also seeks an order requiring the removal of his name from the federal sex offender

registry within 48 hours, and that he and “any registrant” need not comply with

“any past, present, or future registration and reporting requirements” of SORNA.



   III.   LAW & ANALYSIS
      A. Standard of Review

      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See Fed. R. Civ. P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2)

requires only ‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ in order to ‘give the defendant fair notice of what the ... claim is

and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though

the complaint need not contain “detailed” factual allegations, its “factual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all of the allegations in the complaint are true.” Ass’n of


                                            3
Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Bell Atlantic, 550 U.S. at 555).

       The court must construe the complaint in favor of the plaintiff, accept the

allegations of the complaint as true, and determine whether plaintiff’s factual

allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

plaintiff’s pleading for relief must provide “more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Id.

(citations and quotations omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Id. The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

entitled to relief.’” Id. at 1950.




                                            4
      B. Defendant’s Motion to Dismiss

      1. Plaintiff’s Duty to Comply with SORNA

      Plaintiff’s main argument is that because Michigan removed him from the

state sex offender registry in April of this year, he is no longer required to register

under the federal SORNA.

      SORNA requires that every “sex offender,” defined as “an individual who

was convicted of a sex offense, 34 U.S.C. § 20911(1), “register, and keep the

registration current, in each jurisdiction where the offender resides, where the

offender is an employee, and where the offender is a student.” 34 U.S.C. § 20913.

SORNA defines “sex offense,” § 20911(5)(A), and federally classifies sex

offenders into tiers according to the severity of their sex offense conviction. 34

U.S.C. § 20911(2)-(4). These tiers determine the amount of years an offender must

register, § 20915, and how many in-person visits a sex offender must make per

year. 34 U.S.C. § 20918. Thus, there is nothing in the statutory language of

SORNA that ties federal registration to state-law requirements. This is consistent

with SORNA’s purpose to “establish[] a comprehensive national system for the

registration of [sex] offenders.” 34 U.S.C. § 20901. Faced with “a patchwork of

federal and 50 individual state registration systems,” Reynolds v. United States,

565 U.S. 432, 435 (2012), Congress created a uniform federal registration duty to

deal with “‘loopholes and deficiencies [that] allowed over 100,000 sex offenders


                                           5
(about 20% of the total) to escape registration.” Gundy v. United States, 139 S.Ct.

2116 (U.S. Jun. 20, 2019) (plurality opinion).

      Thus, predicating a federal duty to register on a state-law registration

requirement would undermine the very purpose of SORNA by re-implementing the

“patchwork of . . . 50 individual state registration systems” with resulting

“loopholes and deficiencies” which could allow some sex offenders to escape

registration altogether. See United States v. DelValle-Cruz, 785 F.3d 48, 55 (1st

Cir. 2015) (concluding that in light of SORNA’s purpose of establishing greater

uniformity, it would be “illogical” to allow individual states to determine the scope

of federal registration).

      Moreover, the Sixth Circuit has already determined that a sex offender’s

obligations under SORNA do not depend on whether the sex offender has duties

under applicable state sex offender registration laws. See United States v. Paul, 718

F. App’x 360 (6th Cir. Dec. 11, 2017). Paul was convicted of rape in state court,

but the judgment included a special condition releasing him from the obligation to

register as a state sex offender under state law. Id. at 361. Paul argued that “the

federal registration requirement is tied directly to the state requirement, such that

only an individual who is required to register by his state of residence” may also be

subject to the SORNA. Id. at 363 (internal quotation marks, brackets, and ellipses

omitted).


                                          6
      In rejecting this argument, the Sixth Circuit Court of Appeals noted that

“Paul fails to appreciate the duality of the sex offender registration systems.” Id.

Although “a sex offender’s SORNA obligations are coextensive with

corresponding state registration requirements,” “SORNA impose duties on all sex

offenders, irrespective of what they may be obligated to do under state law.” Id. at

363-64 (emphasis in original). Plaintiff argues that Paul is not binding because it is

an unpublished decision. However, it is persuasive authority resting on facts that

are materially indistinguishable from those present here. See Hood v. Keller, 229

F. App’x 393, 398 n.5 (6th Cir. 2007) (unpublished decisions “may constitute

persuasive authority especially where there are no published decisions which will

serve as well.”).

      Additionally, at least three other circuits have issued unanimous, published

opinions recognizing the independent obligation to comply with federal SORNA

requirements even where state law duties do not exist. See United States v. Billiot,

785 F.3d 1266, 1269 (8th Cir. 2015) (“SORNA imposes an independent federal

obligation for sex offenders to register that does not depend on, or incorporate, a

state-law registration requirement.”)(emphasis in original)); United States v.

Pendleton, 636 F.3d 78, 86 (3d Cir. 2011) (holding that “Pendleton’s federal duty

to register under SORNA was not dependent upon his duty to register under

Delaware law”); Kennedy v. Allera, 612 F.3d 261, 262 (4th Cir. 2010) (affirming


                                          7
that “SORNA’s clear and unequivocal requirement that individuals convicted of

sex offenses must register as sex offenders under federal law applie[s] . . . even

though Maryland had not fully implemented SORNA.”).

      Thus, contrary to Plaintiff’s argument, he is required to comply with

SORNA even though Michigan has removed him from the SORA.

      2. Ex Post Facto Clause

      Plaintiff asserts that SORNA violates the Ex Post Facto Clause of the

Constitution. However, the Sixth Circuit, along with many other circuits, has

already concluded that the SORNA does not violate the Ex Post Facto Clause. See

United States v. Felts, 674 F.3d 599 (6th Cir. 2012); Am. Civil Liberties Union of

Nevada v. Masto, 670 F.3d 1046, 1053 (9th Cir. 2012); United States v. Neel, 641

F. App’x 782, 794 (10th Cir. 2016). In Felts, the offender argued that retroactive

application of SORNA violates the Ex Post Facto Clause because it increased the

punishment for his crime. Id. at 605-06. The Sixth Circuit rejected this argument

and observed that there is a “unanimous consensus among the circuits that SORNA

does not violate the Ex Post Facto Clause.” Id

      Plaintiff’s reliance on Does #1-5, which held that retroactive application of

Michigan’s SORA violates the Ex Post Facto Clause, has no bearing on the

constitutionality   of   SORNA    because    Does   #1-5    only   addressed   the

constitutionality of Michigan’s SORA. Does #1-5 v. Snyder, 834 F.3d 696, 706


                                        8
(6th Cir. 2016). The two statutes are different. The challenged SORA provisions

included a residency restriction prohibiting sex offenders from “living, working, or

‘loitering’ within 1,000 feet of a4 school” – a restriction the Does #1-5 court

deemed “very burdensome” because it “put significant restraints on how registrants

may live their lives.” 834 F.3d at 701-03. SORNA contains no such restriction.

See Umbarger v. Mich., No. 1:12-CV-705, 2013 WL 444024, *2 (W.D. Mich. Feb.

5, 2013) (“One prominent feature of SORA that clearly distinguishes it from

SORNA . . . is the SORA also limits where sex offenders may work or reside.”);

United States v. Morgan, 255 F. Supp.3d 221, 231 n.2 (D.D.C. 2017) (noting that

because “SORNA does not restrict where registrants can live, work, or loiter, . . .

the reasoning in Snyder does not apply to SORNA.”)

      Plaintiff counters that the 2017 reclassification of SORNA from the civil

code to the criminal code is clear proof that Congress intended SORNA to be

punitive. This argument is unavailing. The Smith court found that the placement

and label of a statutory provision is not dispositive of whether the legislature

intended the law to be punitive. Smith, 538 U.S. at 94-95 (holding that the partial

codification of Alaska’s sex offender law in Alaska’s criminal code was

“[in]sufficient to support a conclusion that the legislative intent was punitive.”);

see also Cutshall v. Sundquist, 193 F.3d 466, 474 (6th Cir. 1999) (concluding that




                                         9
the location of sex offender law within criminal procedure laws “does not assist us

in determining whether the Act was intended to serve as punishment.”).

      Based on the foregoing considerations, Plaintiff has failed to state a viable

Ex Post Facto Clause claim.

      3. Double Jeopardy Clause

      Plaintiff argues that SORNA violates the Double Jeopardy Clause. “The

Double Jeopardy Clause of the Fifth Amendment prohibits more than one

prosecution for the ‘same offense,’” Puerto Rico v. Sanchez Valle, 136 S. Ct. 1863,

1867 (2016), meaning that it “protects against a second prosecution for the same

offense after conviction.” Currier v. Virginia, 138 S. Ct. 2144, 2150 (2018)

(internal quotation marks omitted). As long as each offense “requires proof of a

different element” and “proof of a fact which the other does not,” there is no

double jeopardy risk. Blockburger v. United States, 284 U.S. 299, 304 (1932).

      Here, Plaintiff’s claim is foreclosed by the Sixth Circuit’s decision in Felts,

where the court held that “failing to update [the] sex offender registry after the

enactment of SORNA was entirely separate from [the offender’s] crime of rape of

a child and aggravated sexual battery.” Felts, 674 F.3d at 606; Watkins v. W.

Virginia State Police, No. 3:15-CV-136, 2016 WL 4548470, at *3 (N.D.W. Va.

Sept. 1, 2016) (rejecting double jeopardy challenge to retroactive application of




                                          10
SORNA, concluding that “requiring the Plaintiff to register as a sex offender is

separate and distinct from his 1987 rape conviction.”

         Defendant is entitled to dismissal of Plaintiff’s claim under the Double

Jeopardy Clause.

         4.   Eighth Amendment

         The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments.” U.S. Const. amend. VIII. Plaintiff argues that “no other group

faces” the “restrictions, restraints and disabilities” imposed by SORNA. Plaintiff

complains that offenders are “forever kept under the shadow of their crime”

because they cannot “change domicile without giving notice” and “become

invisible” as “their home addresses are listed permanently,” along with their

images.

         The Sixth Circuit’s decision in Felts that SORNA “does not increase the

punishment for the past conviction,” Felts, 674 F.3d at 606, and its holding in

Cutshall, 193 F.3d at 477, forecloses Plaintiff’s cruel and unusual punishment

claim.

         In Cutshall, the Sixth Circuit considered whether Tennessee’s sex offender

registry law violated the Eighth Amendment’s ban on cruel and unusual

punishment, among other constitutional challenges. Because the law did not

impose punishment, the Cutshall court concluded it could not violate the Eighth


                                            11
Amendment’s cruel and unusual punishment ban. Id. at 447 (“We have already

concluded that the Act does not impose punishment; it is regulatory in nature.

Therefore, it does not violate the Eighth Amendment’s prohibition on cruel and

unusual punishment.”).

      Plaintiff argues that the watershed landmark decision of Timbs v. Indiana, --

U.S. --, 139 S. Ct. 682, 203 L.Ed. 2d 11 (2019) has created a “dramatic landscape

shift” which “clearly undercuts Defendants [sic] reliance on Cutshall . . . to

SORNA . . . because of [the] vast array of excessive punishments.” Reply brief at

Pg ID 422. However, Timbs addressed the Eighth Amendments’ excessive fines

clause and concluded it was incorporated by the Due Process Clause of the

Fourteenth Amendment. Id. at 689. Plaintiff does not explain how the holding in

Timbs undercuts the Sixth Circuit’s decision in Cutshall. Defendant is likewise

entitled to dismissal of this claim.

      5. Right to Privacy

      Plaintiff alleges that the online publication of detailed information about him

violates his right to privacy under the First Amendment. The Supreme Court has

recognized a constitutionally protected privacy interest “in avoiding disclosure of

personal matters.” Whalen v. Roe, 429 U.S. 589, 599 (1977). The Sixth Circuit

has read Whalen “narrowly, and will only balance an individual’s interest in

nondisclosure of informational privacy against the public’s interest in and need for


                                          12
the invasion of privacy where the individual privacy interest is of constitutional

dimension.” Kallstrom v. City of Columbus, 136 F.3d 1055, 1061 (6th Cir. 1998).

If the privacy interest is not of “constitutional dimension,” rational-basis scrutiny

applies, and the statute will be upheld if it is rationally related to legitimate

government interests. See Does v. Munoz, 507 F.3d 961, 966 (6th Cir. 2007) (“We

conduct rational-basis review of statutes that do not implicate a plaintiff’s

fundamental rights.”).

      The privacy interest of sex offenders in keeping their personal information

confidential is not a privacy interest of constitutional dimension. Valentine v.

Strickland, No. 5:08-CV-00993, 2009 WL 9052193, at *8 (N.D. Ohio Aug. 19,

2009)(“[T]here is no fundamental right to privacy that is deeply rooted in our

Nation’s history in the context of sex offender registration statutes.”).        The

decision in Valentine is supported by Doe v. Michigan Department of State Police,

490 F.3d 491 (6th Cir. 2007).

      In Doe, the Sixth Circuit considered the interplay between Michigan’s

SORA and its Holmes Youthful Trainee Act (HYTA). Under SORA, certain

juveniles eligible for a diversion program under HYTA without entry of a

conviction were required to register as convicted sex offenders despite the absence

of a conviction for a sex offense. Id. at 494-96. The juveniles argued that the

requirement to register under SORA violated the promise of privacy embedded in


                                         13
HYTA. The Sixth Circuit rejected this argument, observing that “[o]ther circuit

courts have considered substantive due process arguments against the registration

requirement of sex-offender registries,” and “[e]ach . . . has found that the registry

laws are constitutional.” Id. at 499-00. In light of its conclusion that the right of a

sex offender to be free from registration “is not a fundamental right deeply rooted

in our Nation’s history,” the Doe court applied rational basis scrutiny and

determined that Michigan’s interest in SORA “satisfies the rational-basis

standard.” Id. at 500-01.

      Plaintiff’s right to privacy claim is also undercut by the Sixth Circuit’s

decision in Cutshall, 193 F.3d at 481.          The Cutshall plaintiff argued that

publication of his personal information on Tennessee’s sex offender registry

violated his right to privacy, but the Sixth Circuit disagreed:

      The Constitution does not provide Cutshall with a right to keep his
      registry information private, and the Act does not impose any
      restrictions on his personal rights that are fundamental or implicit in
      the concept of ordered liberty, such as his procreative or marital
      rights.

Id. The Supreme Court has also suggested that publication of personal information

about convicted sex offenders is permissible even though it has yet to explicitly

address a right to privacy claim.

      The purpose and the principal effect of notification are to inform the
      public for its own safety, not to humiliate the offender. Widespread
      public access is necessary for the efficacy of the scheme, and the


                                          14
      attendant humiliation is but a collateral consequence of a valid
      regulation.

Smith, 538 U.S. at 99.

      Based on the foregoing considerations, Plaintiff’s right to privacy

claim is subject to dismissal under Rule 12(b)(6).


      6. Privileges and Immunities Clause

      Plaintiff also brings a claim under the Privileges and Immunities Clause and

argues that SORNA’s travel reporting requirements “bar[] [registrants] from free

travel.” However, SORNA merely requires offenders to keep their registration

current. 34 U.S.C. § 20913(a), (c). Travel is not banned under SORNA. See

United States v. Holcombe, 883 F.3d 12, 18 (2d Cir. 2018) (“SORNA’s registration

requirement does not violate [a sex offender’s] right to travel.”); United States v.

Byrd, 419 F. App’x 485, 491 (5th Cir. 2011) (“We join our sister circuits and hold

that SORNA’s registration requirements do not implicate the fundamental right to

travel of convicted sex offenders because nothing in the statute precludes an

offender from entering or leaving another state, being treated as a welcome visitor

in the second State, or being treated like other citizens of that State if the offender

chooses to permanently relocate.”) (quotation marks, ellipses, and brackets

omitted); Bacon v. Neer, 631 F.3d 875, 878 (8th Cir. 2011) (“The right to travel

contention has been rejected by two of our sister circuits and is without merit on


                                          15
the facts of this case because Bacon is free to travel if he registers.”); United States

v. Shenandoah, 595 F.3d 151, 162 (3d Cir. 2010) (“[M]oving from one jurisdiction

to another entails many registration requirements required by law which may cause

some inconvenience, but which do not unduly infringe upon any one’s right to

travel.”)

       7. Unlawful Seizure

       Plaintiff also alleges that the “mandatory registration requirements and

restrictions” of SORNA subject registrants to a “continuing seizure,” in part

because registrants are required to “speculate as to the meaning” of sex offender

laws and “know the complex SORA type statutes in every jurisdiction.”

       However, an unlawful seizure occurs “only when there is a governmental

termination of freedom of movement through means intentionally applied.”

Brower v. Cty. of Inyo, 489 U.S. 593, 597 (1989) (emphasis omitted).               The

registration requirements in SORNA do not amount to a termination of freedom of

movement. Indeed, the Sixth Circuit has concluded that registration requirements

do not render a sex offender “in custody” for habeas corpus purposes.

Hautzenroeder v. Dewine, 887 F.3d 737, 741 (6th Cir. 2018); see also United

States v. Shannon, 511 F. App’x 487, 491-92 (6th Cir. Jan. 14, 2013) (holding that

SORNA does not impose “affirmative disability or restraint” on registrants because




                                           16
it does not “physically restrain[]” them or “directly restrict their mobility,

employment, or how they spend their time.”

      Here, Plaintiff has not suffered a restraint of freedom of movement, thus

Defendant is likewise entitled to dismissal of this claim.


      8. Overbreadth and Vagueness Doctrines

      A statute is void for vagueness if it “fails to provide a person of ordinary

intelligence fair notice of what is prohibited or is so standardless that it authorizes

or encourages seriously discriminatory enforcement.” United States v. Williams,

553 U.S. 285, 304 (2008). Additionally, “a law may be invalidated as overbroad if

‘a substantial number of its applications are unconstitutional, judged in relation to

the statue’s plainly legitimate sweep.’” United States v. Stevens, 559 U.S. 460, 473

(2010) (quoting Washington State Grange v. Washington State Republican Party,

552 U.S. 442, 449 n.6 (2008)).

      Here, Plaintiff fails to identify the specific statutory language he is

challenging, therefore his claim is subject to dismissal on this basis alone. See

McCloud v. United States, No. 4:11-CV-1721, 2015 WL 224990, at *21 (E.D. Mo.

Jan. 15, 2015) (rejecting vagueness challenge as a basis for an ineffective

assistance of counsel claim where “movant does not identify what particular

language of the statute is vague.”)



                                          17
      Moreover, vagueness challenges to SORNA have consistently been rejected

by the federal courts, including the Sixth Circuit. See, e.g., United States v.

Holcombe, 883 F.3d 12, 17 (2d Cir. 2018) (rejecting vagueness challenge to

SORNA’s definition of reside); Paul, 718 F. App’x at 364 (SORNA not vague as

applied to offender whose state court judgment of conviction absolved him of duty

to comply with sex offender registry because any confusion regarding his

registration obligations stemmed from the state court judgment and not from

SORNA); United States v. Schofield, 802 F.3d 722, 730-31 (5th Cir. 2015)

(rejecting vagueness challenge to SORNA’s definition of sex offense); United

States v. Walker, 552 F. App’x 646, 647 (9th Cir. 2014) (rejecting vagueness

challenge to SORNA’s definition of reside); United Sates v. Bruffy, 466 F. App’x

239, 243-44 (4th Cir. 2012) (rejecting argument that SORNA’s reporting

requirements are unconstitutionally vague as applied to transient offenders); United

States v. Fox, 286 F. Supp.3d 1219, 1224 (D. Kan. 2018) (rejecting argument that

SORNA is “overbroad because it applies to non-violent sex offenders as well as

violent predators.”). Plaintiff’s overbreadth and vagueness challenge is also subject

to Rule 12(b)(6) dismissal.




                                         18
  IV.   CONCLUSION

     Accordingly, for the reasons articulated above, Defendant’s Motion to

Dismiss [#18] is GRANTED.

Dated: October 1, 2019                           /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge




                         CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
              October 1, 2019, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       19
